                       Case 9:20-bk-10554-DS           Doc 277 Filed 08/21/20 Entered 08/21/20 17:14:36                   Desc
                                                         Main Document Page 1 of 2


                        1   FAEGRE DRINKER BIDDLE & REATH LLP
                            JEREMY M. PELPHREY (CA Bar # 249862)
                        2   Jeremy.Pelphrey@faegredrinker.com
                            RYAN M. SALZMAN (CA Bar #299923)                                    FILED & ENTERED
                        3
                            Ryan.Salzman@faegredrinker.com
                        4   1800 Century Park East, Suite 1500
                            Los Angeles, CA 90067                                                    AUG 21 2020
                        5   Telephone: (310) 203-4000
                            Facsimile:     (310) 229-1285                                       CLERK U.S. BANKRUPTCY COURT
                        6   Counsel for the Debtors and Debtors in Possession
                                                                                                Central District of California
                                                                                                BY rust       DEPUTY CLERK

                        7

                        8                               UNITED STATES BANKRUPTCY COURT

                        9                  CENTRAL DISTRICT OF CALIFORNIA – NORTHERN DIVISION

                       10    In re:                                                Lead Case No. 9:20-bk-10554-DS
                       11    Community Provider of Enrichment Services,            Jointly Administered With:
                             Inc. d/b/a CPES Inc., et al.,                         Case No. 9:20-bk-10553-DS
                       12    EIN: XX-XXXXXXX                                       Case No. 9:20-bk-10994-DS
                       13    Novelles Developmental Services, Inc.
                             EIN: XX-XXXXXXX                                       Chapter 11
                       14
                             CPES California, Inc.
                       15    EIN: XX-XXXXXXX                                       ORDER GRANTING MOTION        TO
                       16                                                          EXTEND TIME TO ASSUME OR REJECT
                                       Debtors.                                    REAL PROPERTY LEASES
                       17
                             [ ] Affects All Debtors
                       18
                             [x] Community Provider of Enrichment
                       19    Services, Inc. d/b/a CPES Inc.
                             [x] Novelles Developmental Services, Inc.
                       20    [ ] CPES California, Inc.

                       21    Debtors and Debtors in Possession.

                       22
                       23             On July 31, 2020, Community Provider of Enrichment Services, Inc. and Novelles

                       24   Developmental Services, Inc. (together, the “Original Debtors”) filed the “Motion to Extend Time to

                       25   Assume or Reject Real Property Leases” (the “Motion,” Docket No. 233).

                       26             The court has reviewed and considered the Motion, all the documents filed in support of the

                       27   Motion, and the record in these cases. Notice of the Motion appears proper, and no opposition to the

                       28

FAEGRE DRINKER BIDDLE
    & REATH LLP
                                                                               1
    ATTORNEYS AT LAW
      LOS ANGELES
                       Case 9:20-bk-10554-DS         Doc 277 Filed 08/21/20 Entered 08/21/20 17:14:36               Desc
                                                       Main Document Page 2 of 2


                        1   Motion has been filed. Cause has been shown for the relief requested. For these reasons and good
                        2   cause appearing,
                        3          IT IS HEREBY ORDERED that the Motion is granted, and the deadline under 11 U.S.C. §
                        4   365(d)(4) for the Original Debtors to assume or reject their unexpired real property leases is extended
                        5   from August 22, 2020 to November 20, 2020.
                        6                                                    ###
                        7

                        8
                        9

                       10
                       11

                       12
                       13

                       14
                       15

                       16

                       17
                       18
                       19

                       20
                       21

                       22
                       23
                       24
                             Date: August 21, 2020
                       25
                       26

                       27
                       28

FAEGRE DRINKER BIDDLE
    & REATH LLP                                                               2
    ATTORNEYS AT LAW
      LOS ANGELES
